IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

 In the Matter of the Detention of            )      No. 79883-9-I

 H.R.                                         )      UNPUBLISHED OPINION




________________________________              )      FILED: MAR 1 6 202O
        PER CURIAM   —   H.R. appeals an order on revision upholding the revocation

of his less restrictive alternative for violations of the LRA’s conditions, and

 involuntarily committing him for 90 days. He contends, and the State concedes,

that the order must be vacated because the court entered insufficient findings to

support revocation and violated his right to due process. See In the Matter of the

 Detention of GD.,       Wn.App.2d      ,   450 P.3d 668 (2019) (boilerplate findings

 insufficient to permit meaningful review of determination that appellant presented

a likelihood of serious harm to herself). We accept the concession of error. For

the first time in his response to the State’s concession, H.R. also asks this court

to direct the trial court to enter an order dismissing the petition to revoke the LRA.

We leave the latter issue for the trial court.

               FOR THE COURT:                     C-z~4.-~